Citation Nr: 9908406	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to nonservice-connected disability pension, 
including on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

The case comes to the Board of Veterans' Appeals (Board) from 
the May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in pertinent part, denying nonservice-connected 
disability pension benefits.  

Following proper perfection of an appeal and transfer of the 
claims file to the Board, the Board in May 1996, in pertinent 
part, remanded the veteran's nonservice-connected pension 
claim for further development.  The case was again remanded 
by the Board in July 1998 for additional development, 
including additional examinations to determine the current 
level of impairment of claimed disabilities.  


FINDINGS OF FACT

1.  The veteran is currently 52 years of age.  He has a 
seventh grade education.  

2.  The veteran is currently substantially gainfully employed 
working seven days per week performing physically demanding 
work, as a bar manager, a bouncer, and/or cleaning 
restaurants, without days lost due to disability.  He has 
been employed in that capacity since 1992.  

3.  The veteran has a history of polysubstance 
abuse/addiction over many years which was willful misconduct.  

4.  The veteran suffers from a generalized anxiety disorder 
which produces mild social or industrial impairment.  The 
anxiety disorder only decreases work efficiency and ability 
to perform occupational tasks during periods of significant 
stress.  The anxiety disorder does not result in definite or 
moderately large social or industrial impairment, and does 
not result in impaired work efficiency with intermittent 
periods of inability to perform occupational tasks. 

5.  The veteran's complaints of a skin condition are not 
supported by objective evidence of recent recurrence.  

6.  The veteran's hypertension is manifested by diastolic 
pressure which is predominantly 100 or more, but is not 
predominantly 110 or more.  

7.  The veteran is diagnosed with chronic open angle glaucoma 
(COAG) without current vision-impairing symptomatology.  

8.  The veteran suffers from decreased visual acuity due to 
refractive errors of the eyes.  

9.  The veteran has mild hypertensive changes to blood 
vessels of the eyes which have not been found to produce 
current visual impairment.  

10.  The veteran suffers from internal derangement of the 
left shoulder resulting in pain causing reduced functional 
use of the shoulder.

11.  The veteran suffers from injury to the great toe, 
resulting in an injury to the foot as a whole which is less 
than moderate, with arthritis of the metatarso-phalangeal 
joint which is not severe and does not result in severe 
limitation of motion of that joint.

12.  Stiffness of multiple joints was not found upon recent 
VA examinations for compensation purposes.  

13.  The veteran suffers from purely subjective headaches 
which are not equivalent to migraine headaches that are of 
prostrating severity.    

14.  The veteran suffers from numbness of the hands which 
does not result in functional impairment. 

15.  The veteran suffers from gastroesophageal reflux disease 
which is mild, or less than moderate, in severity.  

16.  The veteran suffers from occasional, not frequent, renal 
calculi.  

17.  The veteran does not currently suffer from benign 
prostatic hypertrophy.

18.  There is no evidence to the effect that the veteran's 
masticatory surface cannot be repaired, including by suitable 
prosthesis.  

19.  The veteran's permanent disabilities are not so severe 
that they currently preclude him from following all types of 
substantially gainful employment compatible with his 
education and occupational experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled within 
the meaning of governing laws and regulations.  U.S.C.A. 
§§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.301(b), 
3.303, 3.321(b)(2), 3.340, 3.342, 4.1, 4.2, 4.10, 4.16, 4.17, 
4.20, 4.25, 4.31, 4.40, 4.45, 4.71a, 4.84a, 4.104, 4.114, 
4.115b, 4.119, 4.124a, 4.130 (effective November 7, 1996), 
4.132 (effective prior to November 7, 1996), 4.150, 
Diagnostic Codes 5003, 5201, 5281, 5824, 6013, 7101, 7205-
7203, 7508-7509, 7806, 8046-8099-9305-9399, 9400, 9913 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was born on October [redacted], 1946.  

The veteran served on active duty from January 1968 to 
January 1970.

At a September 1996 general medical examination for 
compensation purposes, the veteran was noted to be pleasant 
but a very poor historian, remembering little of his medical 
background.  He reported currently being a one pack-per-day 
cigarette smoker, and a moderate to heavy drinker.  He 
reported increased blood pressure found several years earlier 
and treated with several medications in the past.  The 
examiner noted that the veteran had been treated with calcium 
blockers.  The veteran reported that he stopped the 
medications himself because they made him groggy.  The 
veteran reported being unable to take any high blood pressure 
medication currently.  The veteran complained of heartburn 
with an upper gastrointestinal examination performed two 
years prior with unknown results.  He reported also not 
taking medication for that condition.  He also complained of 
pain in multiple joints, including both hands, both elbows, 
both shoulders, and both knees.  He denied any heat or 
redness and reported that the joint pain in no way interfered 
with his work despite his performing heavy work as a laborer.  
He reported taking aspirin occasionally for joint problems.  
He reported that a current major problem was headaches for 
which he took aspirin occasionally.  Current complaints at 
the examination were only headaches.  Objectively, the 
veteran was well-nourished, well-developed, somewhat 
muscular, and in no acute distress.  His gait was independent 
with no visible limp.  General physical systems examinations 
produced normal findings with the exception of poor 
dentition, an enlarged prostate, and small external 
hemorrhoids.  The eyes revealed grade I changes in the fundi.  
The heart had a normal sinus rhythm with no murmurs; point of 
maximal impulse was at the midclavicular line.  Blood 
pressure, taken three times, was 190/120 each time, and pulse 
was 72.  Musculoskeletal systems were unremarkable: upper 
extremity range of motion was within normal limits; spine 
forward flexion was to 95 degrees, backward extension was to 
35 degrees, and lateral bending was to 40 degrees; hips had 
normal range of motion; knees showed no heat or erythema, 
with flexion to 140 degrees bilaterally.  Motor strength was 
5/5.  There were good repetitive motions of the fingers.  
Deep tendon reflexes were equal and normal, and sensation was 
intact to touch.  Diagnoses included alcohol abuse, PTSD by 
history; benign prostatic hypertrophy; external hemorrhoids; 
severe, untreated hypertension; and headaches secondary to 
hypertension.  

At an October 1996 VA psychiatric examination for 
compensation purposes, the veteran was noted to be somewhat 
disheveled, slightly obese, long-haired, and bearded, with 
several tattoos on both arms.  His medical records were 
reviewed.  He reported still drinking heavily at times and 
smoking marijuana to forget Vietnam.  However, he was 
pleasant.  He complained of his hypertension, stomach 
problems, depression, excessive worry, and being shunned by 
people due to his police record and incarceration for a year 
in a state prison.  He reported working seven days per week 
at only $5.00 per hour, and complained of inability to obtain 
a higher salary.  The veteran was on his third marriage, with 
two prior failed marriages and a son from his first marriage 
with whom he had no contact.  He reported that his current 
marriage was working fairly well.  The examiner noted the 
veteran's long-term anxiety and obsessive worry related to 
his past and inability to earn a reasonable living.  The 
examiner noted symptoms of a mixed personality disorder, with 
symptoms of antisocial behavior, borderline personality with 
emotional instability, and potentially self-destructive 
behavior with substance abuse.  He reported having no 
sleeping problems, though with occasional violent dreams.  
Objectively, the veteran seemed calm and fairly relaxed, with 
somewhat depressed mood though with full range of affect.  
Speech was rational and coherent with no signs of psychotic 
thinking, with thought content well organized and goal 
directed.  He was oriented times three and showed fair 
judgment and insight.  The examiner concluded that there was 
practically no evidence supporting a diagnosis of 
posttraumatic stress disorder (PTSD).  Despite an anxiety 
disorder with some evidence of long-standing anxiety, worry, 
and recurrent depression, and considerable evidence of a 
personality disorder, the veteran was noted to be functioning 
fairly adequately in social situations and to be working 
steadily.  The examiner assessed generalized anxiety disorder 
with recurrent depression, polysubstance abuse, mixed 
personality disorder, and moderate stressors.  A Global 
Assessment of Functioning Scale score of 70 was assigned.  

In a February 1997 VA Form 21-4192, the veteran's employer 
reportedly reduced the veteran to part time, such that the 
veteran worked 2 1/2 hours daily, 15 to 16 hours per week as a 
custodian, with a salary of $11,000 per year.  

At an August 1997 VA outpatient treatment, the veteran 
reported having been a drug addict for thirty years, and only 
having worked for the prior five years.  

At an August 1997 RO personal hearing, the veteran's 
representative contended that the veteran's severe heart 
disease was the principal disability precluding employment.  
The representative informed that the veteran was currently 
employed only on a part-time basis by a friend, so that the 
employment was sheltered employment and not representative of 
the veteran's general unemployability.  At the hearing, the 
veteran testified that he was employed cleaning a bar, 
cleaning toilets, vacuuming rugs, and similar work.  He 
testified that his designated tasks included lifting boxes 
and chairs, but he could not perform these due to disability.  
He testified that he was employed by a friend who was aware 
of his history, and was paid between six and seven dollars 
per hour.  He added that he had been employed at that job for 
a little over four years.  He testified, in effect, that he 
believed he could work for others at other jobs, but when 
they asked him to complete an employment application he would 
report his record of incarceration, and would be denied 
employment on that basis. He testified that he had been 
largely unemployed from 1970 to 1992, only intermittently 
working jobs for a few months.  He testified that he did not 
believe he would be able to work were he not employed by his 
friend, adding that he worked very slowly, and had impaired 
vision due to his blood pressure.  He also testified that he 
had only twelve teeth left in his mouth which were all loose, 
and could not chew, and had been told the condition was due 
to his blood pressure.  He testified, in effect, that this 
dental condition also adversely affected his employability.  
He testified that he received all his medical care from VA 
facilities, and visited a Manchester VA satellite clinic 
approximately four times per month.  

Also at that hearing, the veteran testified that he currently 
suffered from heart disease which caused numbness in his 
arms, pain in his chest, pain in his head, and blurred 
vision. He also testified that he had dizziness all the time.  
He added that he had problems performing his employment 
duties due to his heart symptoms.  He testified that he was 
being treated for his heart condition with nitroglycerin 
patches and nitroglycerin pills.  He testified that he had a 
series of heart attacks approximately two months prior to the 
hearing.  He testified he had been at a VA hospital for other 
conditions and began having chest pain, was given an 
echocardiogram (ECG) and informed that he was having a heart 
attack.  He testified that a VA physician had informed him 
that he should be 100 percent disabled because of 
uncontrollable high blood pressure.  He also testified that 
he was currently on two different pain medications, 
apparently related to kidney stones, which medications left 
him groggy.  He testified that he had a seventh-grade 
education, and though he could read, he did not comprehend 
much of what he read.  He testified that he had never been 
trained for any occupations.  He testified that when he got 
out of prison in 1990 or 1991 he began work part-time at a 
boat marina, but could not continue that work because it was 
too hard.  He added that he obtained work cleaning a bar in 
May 1992, working 35 to 37 hours per week, seven days per 
week.  He testified, in effect,  that in 1993 and 1994 he 
worked fewer hours, and might have only work 30 hours per 
week, including due to treatment two or three times per week 
at VA medical facilities during that period, including for 
blood pressure checks.  He added that eventually he stopped 
those frequent visits to VA facilities because he was losing 
work.  He testified that his hours were also reduced in 1995 
and 1996.  He added that recently, in the past two or three 
weeks, he began working more hours again, so that he 
currently worked approximately 35 hours per week.  He 
testified that the two pain medications he was currently 
prescribed by the VA made him groggy, such that he might have 
an accident while driving to work, or be found to be driving 
under the influence if stopped by the police while driving, 
but that he had to drive to work.  

In a November 1997 statement the veteran reported working in 
1995 and earning $15,000, and working in 1996 and earning 
$11,000.  However, he reported that for the prior few months 
he had experienced heart trouble, such that he could only 
work 15 hours per week.  He reported that his blood pressure 
had been too high for a stress test at a VA facility.  

At an October 1998 dermatology clinic VA examination for 
compensation purposes, the veteran complained of a sun-
related rash that had persisted for the prior 20 years.  
Initial symptoms were reported to include lesions and intense 
itching on the upper chest, shoulders, and back, but the 
condition was reportedly diagnosed as a sun condition and 
creams and proper protective clothing were prescribed.  The 
veteran reported varying severity of the condition over the 
years, with improvement upon wearing protective clothing.  He 
reported that no biopsies were ever taken.  Objectively, 
there was no evidence of rash or any atypical lesions 
anywhere on the veteran.  The examiner assessed a possible 
photodermatitis, or else a photo-allergy potentially brought 
on by an unidentified medication.  

At an October 1998 VA examination of the veteran's heart for 
compensation purposes, the veteran was noted to be 51 years 
of age, hypertensive, a heavy smoker, and a former substance 
abuser.  The veteran's hypertension was noted to have been in 
the range of 210/120 for many years, with unsuccessful 
attempts over many years to control the hypertension with a 
variety of antihypertensive medications, with these failures 
to control hypertension blamed in part on the veteran's poor 
compliance and substance abuse.  The veteran reported that 
narcotic analgesics were the only medications that kept the 
blood pressure down.  He reported now being on no medications 
for hypertension for several years.  The veteran's 
hypertension and tobacco abuse were noted to be accompanied 
by a chronic, atypical chest pain syndrome, with discomfort 
in the substernal area, with occasional radiation to the left 
arm, but with no associated diaphoresis, shortness of breath, 
or palpitations.  Discomfort reportedly lasted from minutes 
to days, with no correlation to exertion, respiration, 
position, time of day, or meals.  Electrocardiograms (ECG's) 
were noted to have not changed significantly during periods 
of pain over the veteran's baseline ECG's, which were, 
however, themselves abnormal, with hypertensive left 
ventricular hypertrophy.  Treadmill testing was never 
performed.  The veteran currently took Percocet and Valium as 
prescribed for kidney stones.  Objectively, the veteran was 
moderately obese and looked older than his stated age.  Blood 
pressure was 196/132 and pulse was 80.  Skin was warm and 
dry.  Neck was supple with no adenopathy.  There was jugular 
venous distention to 5 centimeters, but carotid upstrokes 
were within normal limits with no bruits.  Chest was 
symmetrical to expansion, clear to auscultation, with normal 
expiratory time, and no rales or wheezes.  Chest point of 
maximal impulse (PMI) was within normal limits, with S1, A2, 
and P2 normal.  There was an S4 gallop, but there was no 
murmur.  The extremities showed no edema, with pulses full 
and symmetric.  An ECG showed an anterolateral ST segment 
depression with asymmetric T wave inversion consistent with 
hypertrophy.  The examiner assessed, in pertinent part, 
hypertension with hypertensive heart disease evidenced by 
left ventricular hypertrophy on ECG; with hypertension 
resistant to prior therapy possibly due to noncompliance or 
drug abuse;  and with renovascular component to be 
considered.  The examiner also assessed atypical chest pain 
syndrome of unclear etiology,  with cardiac ischemia needing 
to be excluded.  Other noted current conditions included 
tobacco abuse, possible personality disorder and 
nephrolithiasis.  The examiner noted that the veteran had a 
number of poorly controlled medical problems requiring 
treatment with multiple medications, but that the veteran was 
somewhat resistant to accepting a treatment program.  The 
resistance was present despite the examiner's explaining 
current risks including stroke, heart attack, and kidney 
disease.  The veteran was noted to be currently working as a 
bar manager and bouncer seven days per week, performing what 
he described as "heavy, heavy work."  However, he reported 
no chest pain during such work.

At an October 1998 examination of the veteran's eyes for 
compensation purposes, the veteran reported his last eye 
examination being approximately two years prior, and noted 
that he currently wore reading glasses.  He expressed concern 
that his hypertension was adversely affecting and blurring 
his vision.  The examiner noted the veteran's medical 
history, including hypertension for 20 years, with no history 
of diabetes or chronic obstructive pulmonary disease (COPD).  
Additional history was noted of several small myocardial 
infarctions; and a cracked left temporal bone, the result of 
a being struck with a bat.  The veteran denied ocular 
surgery, light flashes, or floaters.  Objectively, distance 
uncorrected visual acuity was 20/30 in the right eye, 
pinholing to 20/20; left eye uncorrected visual acuity was 
20/25.  Near visual acuity 20/80 left and right, 20/40 with 
both eyes, and corrected visual acuity was 20/20 left and 
right.  Standard vision tests were performed, including 
dilated fundus examination.  The only non-normative findings 
were mild hypertensive changes to vessels bilaterally; 
chronic open angle glaucoma (COAG) suspect based on optic 
nerves; and hyperopic astigmatism with presbyopia 
bilaterally.  

At an October 1998 private orthopedic consultation 
examination for VA compensation purposes, the veteran's 
history was notable for pain in the left shoulder with onset 
five years prior with no history of injury and 
nonresponsiveness to treatment.  The pain was aggravated with 
any use of the arm and relieved with rest.  He had no 
symptoms referable to the back, hips, or right upper 
extremity.  Injury to the right great toe approximately three 
years prior, with suspected fracture but with no treatment, 
was noted, with continued pain and swelling of the digit.  
The veteran was also noted to be under treatment for kidney 
stones, with Codeine.  He also complained of constant 
numbness of both hands, but with no other symptoms of the 
upper or lower extremities.  He was noted to be under 
treatment for high blood pressure.  He reported being 
employed full time cleaning restaurants.  Objectively, the 
veteran was well nourished and exhibited a normal gait, 
moving with ease.  He had full, easy motion of the entire 
spine, including no spasm or discomfort in the cervical spine 
with any movements.  Both shoulders exhibited full range of 
motion, as did both elbows, both wrists, and all joints of 
both hands.  Radial pulses were good. Neurological 
examination of the upper extremities was unremarkable except 
for decreased pin prick in both hands.  There was some 
tenderness over the left shoulder in the subacromial area, 
but there was no left shoulder instability.  Neurological 
examination of the lower extremities was unremarkable.  Leg 
lengths were equal and pedal pulses were good.  Range of 
motion of all joints was full without any tenderness, 
swelling, or instability, with the exception of the right 
great toe which had some bony enlargement at the metatarso-
phalangeal joint.  However, there was no tenderness of that 
toe, and no reduced range of motion of the toe as compared to 
the left great toe.  The examiner only diagnosed internal 
derangement of the left shoulder of unknown cause, and 
history of injury of the right foot with clinical evidence of 
arthritis of the metatarso-phalangeal joint of the right 
great toe.  

The veteran also underwent an October 1998 VA examination for 
neurological disorders for compensation purposes.  At that 
examination the veteran was noted to be a 52-year-old 
custodial worker complaining of headaches.  The veteran's 
history was noted to be somewhat vague, but he reported 
experiencing headaches of a single type for the prior two to 
three years.  However, the examiner noted that the medical 
record showed headaches dating back to at least 1991, with 
the headaches considered chronic then. The veteran was also 
noted to carry diagnoses of PTSD and antisocial personality 
disorder, with prior treatment reportedly by eight VA 
psychiatrists.  Other medical history included poorly 
controlled hypertension of uncertain duration; peptic ulcer 
disease; chest pain; equivocal history of myocardial 
infarction; benign prostatic hypertrophy; hemorrhoids; 
fracture of the left shoulder and the right first toe two 
years prior; several dental extractions seven months prior; 
polysubstance abuse with cocaine, heroin, Morphine, and other 
drugs from 1969 until imprisoned for a year in 1989 or 1990; 
daily drunkenness until that imprisonment; and complete 
sobriety since that imprisonment.  Current medications 
included hydrocodone recently prescribed for possible 
nephrolithiasis, and Tylenol for headaches.  The veteran 
reported that currently he may have headaches five or six 
times per week, occurring at any time of day or day of the 
week.  He described the headaches as a steady pressure above 
the left eyebrow without throbbing, or associated nausea or 
vomiting, but at times with associated blurred vision.  He 
reported that the severity was 8/10 initially, but that he 
usually treated the headache with Tylenol and two cups of 
coffee, which generally relieved the headache within 45 
minutes.  Orthofacial conditions were noted to include 
several broken teeth, the pain from which seemed to be 
related to his headache.  The veteran's chronic, poorly 
controlled hypertension was noted, but the veteran himself 
did not associate this with his headaches.   Headaches were 
not triggered by coughing or straining, The veteran drank two 
to three cups of coffee per day.  Objectively, the veteran 
was pleasant, alert, oriented, attentive, in a positive mood, 
and in no distress.  Blood pressure was 172/110; pulse was 
76.  Mental status examination was normal.  The veteran had 
moderate deafness.  Limb strength was full.  Tests including 
finger-nose, finger tapping, gait, heel and toe walking, and 
tandem walking were performed accurately.  Deep tendon 
reflexes were 2- and symmetrical, and toes were downgoing.  
Peripheral sensory examination was normal.  Based on a recent 
negative imaging study, the examiner assessed the headaches 
as reasonably classifiable as tension-type.  The examiner 
also assessed a normal neurological study.  The examiner 
concluded that the headaches did not appear to be disabling.  
Related to the issue of unemployability, the veteran 
reportedly had an eighth-grade education, and had prior work 
experience as a cook and a truck driver.  

At an October 1998 VA examination for the stomach, duodenum, 
and peritoneal adhesions for compensation purposes, noted 
were a history of reflux and gastroesophageal reflux disease 
(GERD) for greater than five years, with dysphagia and 
dyspepsia, and a history of occasional rectal bleeding.  
There was also a past visit to an emergency room for relief 
of upper gastrointestinal symptoms, with some relief upon 
treatment with Zantac.  He reported not taking H2 blockers on 
a regular basis, but also reported not currently drinking 
alcohol.  He smoked one pack per day, ongoing, for many 
years.  Despite current occasional dyspepsia, there was no 
dysphagia or pain on swallowing.  He did report constipation, 
exacerbated by blood pressure medication.  He also had a 
history of rectal bleeding, but that condition was reportedly 
currently stable.  There was no sign of anemia, dizziness, or 
changes in weight.  Despite a history of intravenous drug 
use, liver enzymes were normal; there was no history of 
jaundice.  Objectively, in pertinent part, the abdomen was 
soft and nontender with no hepatosplenomegaly. The examiner 
noted that the veteran's gastrointestinal symptoms were worse 
with certain foods, but that reflux had been present for many 
years.  There was no evidence of colitis or diarrhea or 
bleeding currently.  The prior history of bleeding was noted 
to likely have been from hemorrhoids.  The examiner assessed 
reflux and GERD, with no evidence of acute gastrointestinal 
symptoms currently.  Treatment with Tagamet was suggested.  
Regarding unemployability, the veteran was noted to work 
currently at a bar at a restaurant. 

At an October 1998 VA general examination for compensation 
purposes, multiple medical conditions were reported, 
including headaches for three or four years on the left side 
occurring daily; pain in the left shoulder for the prior ten 
years, worse in damp weather; stomach hyperacidity and 
possible peptic ulcer, currently asymptomatic on medication; 
vague chest pain previously assessed as not due to the heart; 
PTSD reportedly manifested by depression, frequent fights, 
and ready  quarrelsomeness; hypertension for 17 years without 
current medication, with denial of related headaches or 
visual symptoms; recurrent renal colic with reported passing 
of a renal stone approximately two weeks prior; slight loss 
of visual acuity; slight hearing loss in the left ear; and 
some shortness of breath due to smoking, but able to walk two 
miles without difficulty or to climb two or three flights of 
stairs.  Objectively, the veteran was well-developed, well-
nourished, and with excellent nutrition; other systems were 
generally within normal limits.  Multiple blood pressure 
readings were all elevated: 184/100, 170/110, 150/100, 
154/100, 154/100, 170/100.  Among other examinations 
producing normal findings, a rectal examination found a 
normal prostate.  The examiner diagnosed hypertension, 
untreated, but otherwise normal sinus rhythm; recurrent renal 
colic; and PTSD.  The veteran reported current employment 
cleaning bars, and also employment as a manager of a bar, 
with employment in these capacities for seven years.  Work 
was noted to entail lifting cases of beer.  The veteran had 
no time lost from work.  

Upon review of the case file, prior medical records and 
evidence are reasonably consistent with the findings of the 
above recent examinations.  

Analysis

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) and Murphy v Derwinski, 1 Vet.App. 78 (1990). 
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1998).  If the veteran's disability is less than 100 
percent, he must be unemployable by reason of disability.  38 
C.F.R. §§ 3.340, 3.342 and Part 4 (1998).  If appropriate, a 
permanent and total disability evaluation for pension 
purposes may be assigned under 38 C.F.R. § 3.321(b)(2) (1998) 
where a basically eligible veteran fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disability or disabilities, age, 
occupational background, and other related factors.  See 
Talley v. Derwinski, 2 Vet.App. 282 (1992).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet.App. 387 (1992).  Moreover, we 
note that the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  This includes the 
requirement to examine the entire history of the veteran's 
disabilities.  Id. at 390 and Schafrath v. Derwinski, 
1 Vet.App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  It is essential that each 
disability be viewed in relation to its history, and that 
medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (1998).  In evaluating 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).   In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's conditions.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where the current level 
of a disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

The Board now looks to each significant disabling condition 
identified on recent VA examinations for compensation 
purposes, to ascribe a schedular rating to each, to arrive at 
a combined schedular rating for those disabilities.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.25 (1998).  Where an unlisted 
condition is encountered it may be rated under a closely 
related disease or injury, where closely related as to the 
functions affected, the anatomical location, and the 
symptomatology.  38 C.F.R. § 4.20 (1998).  A zero percent 
evaluation shall be assigned where the schedule for rating 
disabilities does not provide a zero percent evaluation if 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

The veteran's diagnosed personality disorder may not be 
assigned a disability rating under the VA rating codes 
because is not recognized as a disease or injury under 
applicable VA regulations.  38 C.F.R. § 3.303(c) (1998).

The veteran's generalized anxiety disorder is evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9400, effective prior to 
November 7, 1996; and, 38 C.F.R. § 4.130, Diagnostic Code 
9400, effective as of November 7, 1996.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Accordingly, the Board 
will determine the applicable disability rating for the 
veteran's diagnosed anxiety disorder under both the old and 
new criteria; the greater evaluation will be assigned.

Under current rating criteria for mental disorders, 38 C.F.R. 
§ 4.130, where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
assigned.  Where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
continuously controlled by medication, a 10 percent rating is 
assigned.  Where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9400, effective as of November 7, 1996

At his most recent psychiatric examination in October 1996, 
the veteran was found to suffer from an anxiety disorder with 
depressed mood and a personality disorder, but these were not 
found to significantly interfere either with the veteran's 
social or occupational functioning.  To the contrary, the 
veteran was found to be functioning fairly well socially and 
maintaining steady employment.  Accordingly, the Board finds 
that only a 10 percent evaluation is assignable under the 
current disability rating code for mental disorders, based on 
only mild or transient symptoms of psychiatric impairment.  
Occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
psychiatric symptoms have not been shown, and hence an 
increase to a 30 percent rating under the current rating code 
for psychiatric impairment is not warranted.  

Under the prior rating criteria for psychoneuroses, including 
anxiety disorders, where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment, a 30 percent rating is assigned.  Also 
under that code, where there is less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.132 (effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue under the prior rating code for 
psychoneurotic conditions including PTSD.

In this case, definite or moderately large impairment in 
social and industrial functioning due the veteran's anxiety 
disorder has not been found.  Accordingly, more than a 10 
percent disability rating is not assignable to the condition 
under the prior rating code.  

The veteran's skin condition might be appropriately rated by 
analogy to eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.119 (1998).  However, absent any current findings of the 
condition or complaints of recent recurrence supported by any 
objective evidence, a compensable rating for that condition 
cannot be assigned.  See 38 C.F.R. § 4.2; Francisco.  At the 
veteran's October 1998 dermatology clinic examination no such 
objective evidence of any skin condition was found.

The veteran's heart conditions have been identified to 
include hypertension with resulting hypertensive ventricular 
hypertrophy, not controlled.  The condition is appropriately 
rated as hypertensive vascular disease under Diagnostic Code 
7101.  38 C.F.R. § 4.104 (1998).    Under that code, where 
diastolic pressure is predominantly 130 or more, a 60 percent 
rating is assigned.  Where diastolic pressure is 
predominantly 120 or more, a 40 percent rating is assigned.  
Where diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more, a 20 percent 
rating is assigned.  Where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, a 10 percent rating is assigned.  

The veteran's hypertension has been confirmed as consistently 
present at multiple examinations in October 1998, and over 
many prior years.  Looking at the multiple blood pressure 
readings taken over several days in October 1998 at the 
veteran's multiple VA examinations for compensation purposes, 
results were as follows:  196/132 at the heart examination; 
172/110 at the neurological examination; 158/100 at the 
stomach examination; and 184/100, 170/110, 150/100, 154/100, 
154/100, and 170/100 at the general examination.  

The veteran's recent blood pressure readings preponderate 
with diastolic pressures of 100 or more, but diastolic 
pressure readings were not predominantly 110 or more.  
Systolic pressure readings were not predominantly 200 or 
more.  Accordingly, a 10 percent rating, but no more, is 
appropriate for the veteran's hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).  The Board notes the 
veteran's contention that a physician had told him that he 
should be 100 percent disabled because of his uncontrollable 
high blood pressure.  However, the claims file contains no 
such assessment from a medical practitioner.  The Court, in 
addressing such evidence as the veteran's testimony about a 
physician's statements, has held that a layman's account, 
filtered through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to support a well-grounded claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992) (layperson is generally not 
capable of proffering opinion on matter requiring medical 
knowledge).  The Board will therefore not accept the 
veteran's account of a physician's statement to support the 
conclusion that the veteran's hypertension is more disabling 
than is reflected in the 10 percent rating herein assigned.  
In any case, the disability rating to be assigned is a 
justiciable question within the provenance of the Board as 
the appropriate VA adjudicative body; that ultimate 
determination is not to be made by the medical examiner.  See 
38 C.F.R. § 19.4 (1998).  Weighing against the veteran's 
contention that his hypertension is uncontrollable is the 
October 1998 cardiac examiner's note that failure of prior 
attempts to control the veteran's hypertension had been 
blamed in part on the veteran's poor compliance and his 
polysubstance abuse.  Elsewhere in recent VA medical 
examination records, as detailed above, the veteran's 
reluctance or refusal to comply with treatments has been 
repeatedly noted.  The Board will not conclude that the 
veteran's hypertension is medically uncontrollable, and will 
not give cognizance of such alleged greater severity of the 
condition. 

Also at his August 1997 RO hearing, the veteran testified to 
having suffered multiple heart attacks.  He also reported 
this history at some of his recent examinations.  However, he 
did not make such contentions at his October 1998 heart 
examination for compensation purposes, and an ECG examination 
at that time resulted in no findings assessed as suggestive 
of a prior heart attack.  Other medical records within the 
claims file also do not include findings of any heart 
attacks.  Absent medical evidence in support, the Board 
cannot accept the veteran's statements to conclude that the 
veteran has suffered prior heart attacks.  See Robinette; 
Espiritu

The veteran's October 1998 eye examination did not identify 
currently compensable eye disability other than chronic open 
angle glaucoma (COAG), suspected based on optic nerves.  That 
disability may be rated based on impairment of visual acuity 
or field loss, but has a minimum assignable rating of 10 
percent under Diagnostic Code 6013.  38 C.F.R. § 4.84a 
(1998).  As no vision loss was found due to COAG, a 10 
percent rating but no more is assigned for COAG.  Refractive 
error of the eye is not considered a disability for rating 
purposes, and hence a compensable rating may not be assigned 
for identified refractive errors.  38 C.F.R. § 3.303(c).  The 
veteran's identified mild hypertensive changes to blood 
vessels of the eye were not assessed as presenting current 
disability.  Despite current conditions, the veteran's 
uncorrected distance vision was noted to be 20/30 right and 
20/25 left, and his near vision was correctable to 20/20 
bilaterally.  Other than for COAG, a compensable rating of a 
disability of the eyes is not warranted.  

The veteran's October 1998 orthopedic evaluation for 
compensation purposes objectively identified only an internal 
derangement of the left shoulder with reported pain on use, 
and an arthritic right great toe, with the rest of the 
veteran's musculoskeletal systems within normal limits. At 
the examination the veteran had full range of motion of both 
shoulders, and there was only tenderness in the subacromial 
area, with no shoulder instability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

Because the veteran demonstrated full range of motion of the 
shoulder, a 20 percent rating is not warranted under 
Diagnostic Code 5201 for limitation of motion of the arm.  
38 C.F.R. § 4.71a (1998).  However, based on objective 
evidence of tenderness, the left shoulder may be assigned a 
10 percent evaluation for pain on motion or ready 
fatigability affecting functional use.  38 C.F.R. § 4.40, 
4.45, 4.71a (1998); See DeLuca v. Brown,  8 Vet.App. 202 
(1995).  A higher evaluation is not warranted for the left 
shoulder condition absent findings on examination of greater 
functional disability, to include limitation of motion due to 
pain, ready fatigability, or loss of functional strength due 
to pain.  Hatlestad. 

The arthritis of the right great toe may be rated for 
arthritis under Diagnostic Code 5003, or for injuries of the 
foot, other, under Diagnostic Code 5284, or as hallux rigidus 
under Diagnostic Code 5281.  38 C.F.R. § 4.71a (1998).  If 
rated for arthritis, the condition may only be noncompensably 
rated for arthritis of a minor joint (here the metatarso-
phalangeal joint) or for limitation of motion of the affected 
part, and hence under Diagnostic Code 5281 for hallux 
rigidus.  Diagnostic Code 5003-5281.  If rated for injuries 
of the foot, other, the condition is less than moderate, and 
hence only a noncompensable, rather than a 10 percent, rating 
is warranted.  Diagnostic Code 5284.  If rated for hallux 
rigidus, because the examiner found no tenderness of the 
joint and full range of motion, the condition is rated as 
hallux valgus, severe, only where severe, and hence a 
compensable rating is not warranted under that code.  
Diagnostic Code 5281.  Accordingly, under any of the 
appropriate codes, the veteran's arthritis of the right great 
toe at the metatarso-phalangeal joint is not entitled to a 
compensable rating.  38 C.F.R. § 4.71a.  

While the veteran claimed at the September 1996 VA general 
examination for compensation purposes that he suffered from 
pain in multiple joints, no objective medical findings at any 
recent medical examinations have supported that complained-of 
pain pattern.  At the October 1998 VA orthopedic examination 
for compensation purposes, all joints except the left 
shoulder and the metatarsophalangeal joint of the right great 
toe were found to have essentially full, easy range of 
motion.  As noted above, consideration for dysfunction due to 
pain (including pain affecting joints) must be supported by 
adequate pathology and evidence by visible behavior of the 
claimant. 38 C.F.R. § 4.40; see Hatlestad.  At the October 
1996 general examination the veteran reported that the 
multiple joint pain did not in any way interfere with his 
performance of his heavy physical labor.  The veteran has not 
been observed by recent medical examiners to demonstrate 
behavior suggestive of such multiple joint pain.  
Accordingly, the Board will not weigh the veteran's 
complaints of multiple joint pain in its determination of 
entitlement to nonservice-connected disability pension, 
because they have not been supported by objective 
symptomatology and have not affected the observable behavior 
of the veteran. 

At the veteran's October 1998 neurological examination, the 
veteran complained of headaches which the examiner assessed 
to be tension headaches.  However, these headaches were 
controlled by the veteran by taking coffee and Tylenol.  The 
examiner assessed that the headaches did not preclude 
functioning, even though the veteran reported an 8/10 
severity upon onset prior to treatment with coffee and 
Tylenol.  The veteran's headaches may be rated as analogous 
to migraine headaches under Diagnostic Code 8100.  However, 
under that code, a compensable rating is not assignable 
absent characteristic prostrating attacks averaging one every 
two months.  38 C.F.R. § 4.124a (1998).  The veteran's 
headaches have not been characterized as prostrating in 
nature, but rather have been readily and rapidly relieved by 
coffee and Tylenol.  Accordingly, a compensable rating is not 
assignable for the veteran's headaches under that code.  
Purely subjective complaints such as headaches may be rated 
by analogy to such complaints secondary to cerebral 
arteriosclerosis, and may thereby be assigned a 10 percent 
rating, but no more, under Diagnostic Code 9035, for vascular 
dementia. 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8046-
8099-9305-9399 (1998).  A 10 percent rating is thereby 
assigned for the headaches.  

Also at the neurologic examination, the veteran  reported 
continuous numbness of the hands.  While the examiner did 
find decreased pinprick sensation of the hands, a 
debilitating condition was not identified, and the decrease 
pinprick was not found to result in any functional 
impairment.  Accordingly, the Board does not find that 
assignment of a compensable rating is here appropriate absent 
functional loss.

At an October 1998 examination for stomach, duodenum, and 
peritoneal adhesions for compensation purposes, 
gastroesophageal reflux disease (GERD) was assessed with no 
acute gastrointestinal symptoms, including no dysphagia, no 
pain on swallowing, no hematemesis, no weight loss, and no 
dizziness.  Past occasional rectal bleeding was attributed to 
prior hemorrhoids.  Zantac was noted to afford some relief 
from the GERD.  GERD is a disorder of the esophagus, and is 
rated under the code for stricture of the esophagus.  
38 C.F.R. § 4.114, Diagnostic Code 7205-7203 (1998).  Where 
stricture of the esophagus is moderate, a 30 percent rating 
is assigned; where severe, permitting liquids only, a 50 
percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic 
Code 7203.  Based on the October 1998 examination, the Board 
does not find the veteran's GERD to be currently more than 
mild.  Accordingly, pursuant to the code for stricture of the 
esophagus, a compensable rating is not assignable. Diagnostic 
Code 7205-7203.

At the October 1998 general examination for compensation 
purposes, it was noted that the veteran had a history of 
renal calculi, with reported passing of a renal stone two 
weeks prior to the examination.  Nephrolithiasis, pursuant to 
Diagnostic Code 7508, is rated as hydronephrosis where 
recurrent stone formation does not require diet therapy or 
drug therapy or invasive or non-invasive procedures more that 
twice per year.  38 C.F.R. § 4.115b (1998).  At the veteran's 
October 1998 neurological examination it was noted that the 
veteran was recently started on Hydrocodone for "possible 
nephrolithiasis."  However, because the nephrolithiasis has 
not been definitely diagnosed or definitely identified as 
requiring drug therapy, the Board finds that the condition is 
appropriately rated under the code for hydronephrosis.  Under 
Diagnostic Code 7509, for hydronephrosis, where there is only 
an occasional attack not requiring catheterization, a 10 
percent rating is assigned; where there are frequent attacks, 
requiring catheterization, a 20 percent rating is assigned. 
38 C.F.R. § 4.115b (1998).  Here the veteran has not alleged 
and medical evidence does not show frequent attacks of renal 
calculi.  Accordingly, a 10 percent rating is assigned.  

The veteran has also reported a history of benign prostatic 
hypertrophy.  While benign prostatic hypertrophy was 
identified at the September 1996 VA examination for 
compensation purposes, at the more recent VA general 
examination for compensation purposes in October 1998, the 
veteran's prostate was normal.  Absent current objective 
evidence of the condition, a disability rating may not be 
assigned for benign prostatic hypertrophy.

While the record reflects that the veteran has poor detention 
with multiple lost teeth and the veteran contends that the 
condition adversely affects his employability, loss of teeth 
are only ratable where the masticatory surface is lost and 
cannot be repaired by suitable prosthesis.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  There is no indication that 
the veteran's teeth cannot be repaired or replaced, only that 
they are currently in quite poor repair or otherwise missing.  
The veteran has also not shown that his poor dentition 
adversely affects his employability.  

The veteran has also complained of a history of polysubstance 
abuse interfering with employment.  Disability pension is 
expressly not payable for any condition due to the veteran's 
own willful misconduct.  38 C.F.R. § 3.301(b) (1998).  While 
isolated or infrequent use of drugs by itself does not 
constitute willful misconduct, frequent and  progressive use 
to the point of addiction does constitute willful misconduct 
precluding pension benefits on that basis.  38 C.F.R. § 3.303 
(b), (c), (c)(3) (1998).  Here the veteran has repeatedly 
related his twenty plus-year history of polysubstance abuse, 
including at recent VA examinations for compensation purposes 
and at his recent hearing, and has conceded that this was a 
debilitating addiction which precluded employment for twenty 
plus years.  Hence that polysubstance addiction was clearly 
willful misconduct, and the veteran is not entitled to 
disability pension based on any condition resulting from that 
willful misconduct.  The veteran contends that his many years 
of unemployment due to polysubstance abuse have negatively 
affected his employability.  The Board does not doubt this, 
but this history of unemployment, due as it is to 
polysubstance abuse over many years, cannot be a basis for 
disability pension. 38 C.F.R. § 3.303 (b), (c), (c)(3) 
(1998). 

The Board has considered the veteran's testimony regarding 
his multiple disabilities, but cannot accept his 
characterizations of the present level of his disabilities 
absent supporting medical evidence.  And here medical 
evidence is generally to the contrary.  "Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by [the] Court."  Hyder v. Derwinski, 
1 Vet.App. 221, 225 (1991).  The veteran has testified that 
he is precluded from substantial work by his heart condition, 
but while the October 1998 examiner of the veteran's 
cardiovascular system found the veteran to have hypertension 
which by history was resistant to medical control, that 
hypertension was not found to preclude physical activity.  
Similarly, while the veteran has contended that his left 
shoulder pain or weakness upon use precludes physical 
activity necessary for gainful employment, a recent private 
consultation examination for compensation purposes found 
tenderness about the subacromial area, but no limitation of 
motion or atrophy of disuse.  The veteran has himself 
reported that he engages in nearly full-time, highly 
strenuous work without missed days.  The Board therefore 
finds little credibility in any contention that the left 
shoulder condition, even combined with the veteran's other 
current disabilities, precludes employment.  Though the 
veteran has complained of blurred vision interfering with 
employment, recent examination for compensation purposes has 
shown principally refractive errors, with good visual acuity 
both near and far upon correction with glasses.  Hence, while 
the Board has considered the veteran's testimony as to his 
multiple disabilities, their severity, and their effect on 
employment, the Board in this case finds the medical findings 
of VA examiners or private examiners at recent examinations 
more reliable and contrary to the inherently biased testimony 
by the veteran.  Accordingly, the Board is not swayed in its 
schedular assessments of the veteran's nonservice-connected 
disabilities by the veteran's duly considered testimony.  

The veteran's representative in a May 1998 informal hearing 
presentation argued that the veteran currently had 
nonservice-connected disabilities which combined to a 60 
percent disability rating.  However, the specific disability 
ratings upon which the figure was based were not specified.  

As the Board has determined, above, current compensable 
nonservice-connected disabilities are ratable as follows:  10 
percent for anxiety disorder, 10 percent for hypertension, 10 
percent for COAG, 10 percent for limitation of motion of the 
left shoulder due to pain on use, 10 percent for headaches, 
and 10 percent for renal calculi.  38 C.F.R. §§ 4.71a, 4.84a, 
4.104, 4.114, 4.115b, 4.124a, 4.130 (effective November 7, 
1996, and thereafter), 4.132 (effective prior to November 7, 
1996), Diagnostic Codes 5201, 6013, 7100, 7205-7203, 7508-
7509, 8046-8099-9035-9399, 9400 (1998).  These six 10 percent 
ratings result in a combined rating of 50 percent.  38 C.F.R. 
§ 4.25 (1998).  

Following a review of the entire claims folder, the Board is 
of the opinion that the veteran does not meet any of the 
"average person" tests provided under 38 U.S.C.A. § 1502 
(a) (1) and 38 C.F.R. §§ 3.340 (b) and 4.15, for providing a 
total rating based in part on the schedular ratings of his 
permanent disabilities.  The combined rating for the 
veteran's permanent disabilities is 50 percent. The veteran 
does not have at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Therefore, the 
veteran does not meet the schedular requirements for 
assignment of a permanent and total disability rating under 
38 C.F.R. §§ 4.16 and 4.17.  Accordingly, in this case, in 
order to grant a permanent and total disability rating for 
pension purposes, it must be concluded that the veteran meets 
the requirements for pension on an extraschedular basis. 

As noted above, under the applicable criteria, where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved. 38 C.F.R. § 3.321(b)(2) 
(1998).

The veteran is 52 years old.  He has a long history of 
unemployment due to polysubstance addiction/abuse, but, as 
discussed above, that may not be considered in determining 
entitlement to pension benefits because that substance abuse 
was willful misconduct.  Despite his disabilities, the 
veteran has, by his own admission, been employed between 
approximately 30 and 40 hours per week, working seven days 
per week, since approximately 1992.  However, the veteran has 
reported that he has been working for a friend, and that were 
it not for that favor of essentially protected employment, he 
would not be substantially gainfully employed, because 
current medications for renal calculi make him groggy, 
because his past history causes employers to not hire him, 
because he only has a 7th grade education, and because 
physical disabilities, including a heart condition, a right 
shoulder condition, conditions affecting vision, and poor 
dentition, preclude him from engaging in substantially 
gainful work.  

The Board does not find these arguments convincing.  The 
veteran has, by his own statements at VA examinations in 
October 1998, conceded that he engages in physically 
demanding work seven days per week, including lifting cases 
of beer and cleaning a bar, and has performed this work since 
1992.  Hence the veteran is currently physically capable of 
performing physical work adequate for gainful employment, and 
is in fact performing such work.  The veteran has reported 
that he works very slowly due to his disabilities, but offers 
no evidence to support this, and no medical examiner observed 
or concluded that the veteran's rate of functioning was 
retarded by his disabilities.  

While medication for renal calculi, reported to be Valium and 
Percocet, may indeed make the veteran groggy, the veteran has 
not contended that he continuously suffers from renal 
calculi, and it appears from the veteran's statements and the 
medical record that renal calculi appear and are passed at 
most on an intermittent or infrequent basis.  Hence the 
veteran may be taking those pain medications when suffering 
from pain of renal calculi, but it is not established that 
this pain is ongoing and hence not established that the 
veteran must take the pain medications and suffer their 
stupefying effects on a regular or ongoing basis.  To the 
contrary, at recent VA examinations the veteran was not 
described as being in a stuporous state or in acute pain, and 
did not report currently suffering from pain of renal calculi 
or currently taking medication for such pain.  Hence it does 
not appear that renal calculi or pain medication therefor so 
regularly interfere with employment as to present an 
exceptional or unusual circumstance warranting an 
unemployability rating on an extraschedular basis.  

The Board also does not find exceptional or unusual 
circumstances related to the veteran's heart condition, right 
shoulder condition, disabilities of the eyes, or poor 
dentition, and does not find that those conditions, 
separately or combined, would preclude substantially gainful 
employment. 

The Board also does not find the veteran's age, limited 
education, or other related factors (without consideration of 
the veteran's history of drug abuse, as explained above) so 
significant affect employability as to require assignment of 
unemployability pension on an extraschedular basis.  Despite 
his protestations, recent examinations have shown the veteran 
to be physically and mentally fit enough for substantially 
gainful employment such as may be found in sufficient 
quantities in current labor markets.  


ORDER

Entitlement to nonservice-connected disability pension is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 29 -


